Citation Nr: 0508806	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from December 1964 to July 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective January 1998.  The veteran wants an 
initial rating higher than 30 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Unfortunately, further development is required in this appeal 
before actually deciding the claims at issue.  So, for the 
reasons explained below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning these claims.


REMAND

As a preliminary matter, with regard to the veteran's claim 
that he is unemployable due to the severity of his service-
connected PTSD, the Board has jurisdiction to consider his 
possible entitlement to a TDIU in this appealed claim for an 
increased rating.  The Board has this jurisdiction when that 
issue is raised by assertion or is reasonably indicated by 
the evidence, regardless of whether the RO expressly 
addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  
See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the 
question of TDIU entitlement may be considered a component of 
an appealed increased rating claim only if the TDIU claim is 
based solely upon the disability or disabilities that are the 
subject of the increased rating claim.  VAOPGCPREC 6-96.  
Here, this is indeed the situation.

Nonetheless, the veteran's October 2003 claim of entitlement 
to a TDIU, as raised in his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), has not been adjudicated by the RO.  So 
the issue of his purported entitlement to a TDIU is 
reasonably raised from the evidence of record in this case.  
See EF v. Derwinski, 1 Vet. App. 324 (1991).  And since the 
disposition of this claim could potentially impact the 
disposition of his claim for a higher rating for her PTSD, 
and vice versa, the claim for a TDIU must be developed and 
adjudicated by the RO before further adjudicating the claim 
for a higher rating for the PTSD.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

Additionally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA potentially applies to all pending 
claims for VA benefits, and provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim for benefits.  Changes 
potentially relevant to this particular veteran's appeal 
include the establishment of specific procedures for advising 
him and his representative of information required to 
substantiate his claim, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate a claim of entitlement to 
service connection for PTSD - as well as, more specific to 
this particular appeal, failed to provide notice of the 
information and evidence necessary to establish an increased 
disability evaluation for his PTSD once service connection 
was granted and to establish entitlement to a TDIU.  
Furthermore, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  And mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient for purposes 
of compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD), which raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
there was no initial VCAA notice, a VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can decide the case.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (requiring VA to advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

As a consequence, the veteran's claim of entitlement to 
increased initial disability evaluation for PTSD was 
certified to the Board without him being given appropriate 
notice of the evidence necessary to substantiate his claim, 
his rights and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).

Moreover, although the RO obtained some of the veteran's VA 
medical records, it is unclear whether all of his VA medical 
records are on file.  In particular, the Board observes that 
the RO obtained VA medical records dated October 1998 through 
April 1999 and from October 2001 through May 2003 from the VA 
Medical Centers (VAMC) in Coatesville and Lebanon 
Pennsylvania.   However, it does not appear that the RO 
attempted to obtain any additional VA treatment records, 
namely those from April 1999 to October 2001 and from May 
2003 to the present.  These records may contain important 
medical evidence or confirmation of his claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Likewise, while the Board acknowledges that the VA examiner 
obtained a summary of the veteran's occupational and 
educational history.  Nonetheless, the Board points out that 
a summary of the veteran's social and recreational history 
has not been obtained by the RO.  Similarly, the RO has not 
performed any additional research or information so that his 
education level, skill level, and length of unemployment may 
be confirmed.  

In addition, the Board notes that the veteran has been 
afforded several VA examinations for his PTSD, most recently 
in October 2001.  Nevertheless, the examination reports do 
not include the objective clinical findings necessary to 
properly evaluate the severity of his PTSD under the 
applicable rating criteria.  These VA examination reports, as 
well as his VA medical treatment records, raise questions 
concerning his current mental status.   Furthermore, these 
records do not provide the necessary information to determine 
whether his service-connected PTSD is so severe that it is 
impossible for him to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2003).  To effectively evaluate the veteran's 
PTSD, more recent objective characterizations of the 
veteran's PTSD and associated symptomatology (depression, 
etc.) and Global Assessment of Functioning (GAF) score, 
including an opinion as to the basis of such a GAF score, are 
required.  See Fenderson, supra (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  Similarly, a 
determination as to the severity of the veteran's service-
connected disorder is especially important in this instance 
because he also has several significant conditions that are 
not service-connected and, therefore, cannot be used as 
grounds for increasing the rating for his PTSD or granting a 
TDIU.  So he must be scheduled for another VA PTSD 
examination in order to better delineate the severity, 
symptomatology, and manifestations of his PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to an increased initial 
disability rating for PTSD and 
entitlement to a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims, including 
evidence of that his PTSD has worsened.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to an increased initial 
disability rating for PTSD and 
entitlement to a TDIU.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Coatesville and Lebanon, Pennsylvania, 
from April 1999 to October 2001 and from 
May 2003 to the present.

3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between January 
1998 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions that are not service-
connected (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




